Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application under prosecution and have been examined.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,475,849 (Ando et al) in view of US 20160041922 (Parks et al).

With respect to claims 1 and 13, Ando teaches  device comprising: a set of data storage elements, wherein each data storage element of the set of data storage elements is associated with a respective valid address vector, and wherein a bit flip in any bit of any of the valid address vectors leads to one of a set of invalid address vectors not associated with any of the set of data storage elements (a block valid memory consisting of a predetermined number of blocks, a block group valid table having a plurality of group valid bits each corresponding to a block group, each valid bit corresponding to one of a plurality of blocks into which the main storage is divided and which contain the block information, and each valid bit indicating whether a copy is valid or when the corresponding valid bit in the block valid memory is invalid) [Abstract; Col. 2, Lines 23-43; Col. 3, Lines 58 to Col. 4, Lines 55; Col. 10, Lines 10-34); and to receive a first address vector as part of a request; check whether the first address vector corresponds to one of the valid address vectors or to one of the invalid address vectors; and select an associated data storage element in response to receiving the request and in response to determining that the first address vector corresponds to one of the valid address vectors (detector means to, referring to the plurality of block valid memories when the processor issues a request, access corresponding block group when the presence of the requested data is confirmed by lookup, i.e.,  the valid bit indicating whether block valid memories corresponding to the predetermined number of blocks contained in the block group are valid means for withdrawing reference to the plurality of block valid memories in the case where a selected group valid bit corresponding to the store address represents a negative) [Abstract; Col. 2, Lines 23-43; Col. 3, Lines 58 to Col. 4, Lines 55). Ando fails to specifically teach the detector means being a  decoder configured to receive a first address vector as part of a request. However, Parks teaches decoder to, response to receiving a request,  identify current address translation context, identifies memory pages of the current address translation context, and provide a lookup valid to perform a lookup of a virtual address of a memory page in buffer including a plurality of entries, wherein each entry of the plurality of entries is configured to hold a valid bit vector, wherein each bit of the valid bit vector indicates, for a respective address translation context, the address translation is valid if set and invalid if clear [Par. 0047-0049; Par. 0133-0135]. Therefore, it would have been obvious to one having at ordinary skill in the art before the effective filing of the instant application, to combine the decoding function providing the table search, as in Parks, with the search for valid and invalid block of Ando, in order to save time as the valid and invalid bits are used to identify hit or misses such that much less time than would be required to access the valid  and invalid tables in memory to perform the table walk.

With respect to claim 2, Ando and Parks, combine, teach the device, wherein the decoder is configured to output an indication that the first address vector is invalid in response to receiving the request and in response to determining that the first address vector corresponds to one of the invalid address vectors (Ando’s detection featuring match operation with valid bit of entry corresponding to block that needs reset in order to invalidate the block) [Par.6, Lines 2-28].

With respect to claim 3, Ando and Parks, combine, teach the device, wherein the set of data storage elements is a first set of data storage elements configured to store a first type of data, wherein the device further comprises a second set of storage elements configured to store a second type of data, and wherein a bit flip of an address vector of one of the second set of storage elements leads to another valid address vector for another one of the second set of data storage elements (Ando’s detection featuring match operation with valid bit of entry corresponding to block that needs reset in order to invalidate the block with each valid bit indicating whether a copy is valid or when the corresponding valid bit in the block valid memory is invalid) [Abstract; Col. 2, Lines 23-43; Col. 3, Lines 58 to Col. 4, Lines 55) [Par.6, Lines 2-28].

With respect to claim 9, Ando and Parks, combine, teach the device, wherein the request comprises a write request, and wherein the decoder is configured, in response to determining that the first address vector corresponds to one of the valid address vectors, to establish a data path to write data to the associated data storage element in response to receiving the write request (Ando’s entry examined in reference to either read/write requests, the request is issued to compare circuit to perform operation subsequent to matching control operation) [Col. 6, Lines 2-35].

With respect to claims 10 and 15, Ando and Parks, combine, teach the device, wherein the request comprises a read request, and wherein the decoder is configured, in response to determining that the address vector corresponds to one of the valid address vectors, to establish a data path to read data from the associated data storage element in response to receiving the read request (Ando’s entry examined in reference to either read/write requests, the request is issued to compare circuit to perform operation subsequent to matching control operation) [Col. 6, Lines 2-35].

With respect to claim 11, Ando and Parks, combine, teach the device, wherein the valid address vectors of storage elements are distributed such that each valid address vector of storage elements is at least two bits different from every other valid address vector (Ando’s storage devices consisting of multiple memory storages  with one bit for each group of the blocks, the number of entries corresponding to the capacity indicate whether each corresponding  block is valid or invalid) [Col. 4, Lines 1-55; Col. 5, Lines 3-46].

With respect to claim 12, Ando and Parks, combine, teach the device, wherein the valid address vectors of storage elements are distributed such that each valid address vector of storage elements is at least three bits different from every other valid address vector (Ando’s storage devices consisting of multiple memory storages  with one bit for each group of the blocks, the number of entries corresponding to the capacity indicate whether each corresponding  block is valid or invalid) [Col. 4, Lines 1-55; Col. 5, Lines 3-46].

With respect to claim 14, Ando and Parks, combine, teach the device comprising: receiving, by the decoder, a second request including a second address vector; and outputting, by the decoder, an indication that the second address vector is invalid in response to receiving the second request and in response to determining that the second address vector corresponds to one of the invalid address vectors (Ando’s referring to the plurality of block valid memories when the processor issues a request, detector to access corresponding block group when the presence of the requested data is confirmed by lookup, i.e.,  the valid bit indicating whether block valid memories corresponding to the predetermined number of blocks contained in the block group are valid means for withdrawing reference to the plurality of block valid memories in the case where a selected group valid bit corresponding to the store address represents a negative) [Abstract; Col. 2, Lines 23-43; Col. 3, Lines 58 to Col. 4, Lines 55).

With respect to claim 16, Ando teaches system comprising: a communication slave device; and a communication master device coupled via a communication interface to the communication slave device and configured to exchange data with the communication slave device, wherein the communication slave device comprises: a set of data storage elements, wherein each data storage element of the set of data storage elements is associated with a respective valid address vector, and wherein a bit flip in any bit of any of the valid address vectors leads to one of a set of invalid address vectors not associated with any of the set of data storage elements (block valid memory consisting of a predetermined number of blocks, a block group valid table having a plurality of group valid bits each corresponding to a block group, each valid bit corresponding to one of a plurality of blocks into which the main storage is divided and which contain the block information, and each valid bit indicating whether a copy is valid or when the corresponding valid bit in the block valid memory is invalid) [Abstract; Col. 2, Lines 23-43; Col. 3, Lines 58 to Col. 4, Lines 55; Col. 10, Lines 10-34); and the system receive a first address vector as part of a request from the communication master device; check whether the first address vector corresponds to one of the valid address vectors or to one of the invalid address vectors; and select an associated data storage element in response to receiving the request and in response to determining that the first address vector corresponds to one of the valid address vectors (detector means to, referring to the plurality of block valid memories when the processor issues a request, access corresponding block group when the presence of the requested data is confirmed by lookup, i.e.,  the valid bit indicating whether block valid memories corresponding to the predetermined number of blocks contained in the block group are valid means for withdrawing reference to the plurality of block valid memories in the case where a selected group valid bit corresponding to the store address represents a negative) [Abstract; Col. 2, Lines 23-43; Col. 3, Lines 58 to Col. 4, Lines 55). Ando fails to specifically teach the detector means being a  decoder configured to receive a first address vector as part of a request. However, Parks teaches decoder to, response to receiving a request,  identify current address translation context, identifies memory pages of the current address translation context, and provide a lookup valid to perform a lookup of a virtual address of a memory page in buffer including a plurality of entries, wherein each entry of the plurality of entries is configured to hold a valid bit vector, wherein each bit of the valid bit vector indicates, for a respective address translation context, the address translation is valid if set and invalid if clear [Par. 0047-0049; Par. 0133-0135]. Therefore, it would have been obvious to one having at ordinary skill in the art before the effective filing of the instant application, to combine the decoding function providing the table search, as in Parks, with the search for valid and invalid block of Ando, in order to save time as the valid and invalid bits are used to identify hit or misses such that much less time than would be required to access the valid  and invalid tables in memory to perform the table walk.

With respect to claim 17, Ando and Parks, combine, teach the system, wherein the communication interface of the communication master device has an Automotive Safety Integrity Level (ASIL) safety rating lower than an ASIL rating of a function of the communication slave device controlled by the data transferred by the communication interface (Ando’s system showing schematic of a computer system including processor, memory , input/output devices, all configured to process or store instructions stored in the memory providing interface to device with receiving or sending features) [Fig. 3, Par. 0108-0111].

With respect to claim 18, Ando and Parks, combine, teach the device, wherein the decoder is configured to output an indication that the first address vector is invalid in response to receiving the request and in response to determining that the first address vector corresponds to one of the invalid address vectors (Ando’s system showing schematic of a computer system including processor, memory , input/output devices, all configured to process or store instructions stored in the memory providing interface to device with receiving or sending features) [Fig. 3, Par. 0108-0111].

With respect to claim 19, Ando and Parks, combine, teach the device, further comprising a printed circuit board (PCB), wherein the communication master device is coupled to the PCB, and wherein the communication slave device is coupled to the PCB (Ando’s system showing schematic of a computer system including processor, memory , input/output devices, all configured to process or store instructions stored in the memory providing interface to device with receiving or sending features) [Fig. 3, Par. 0108-0111].

Allowable Subject Matter
Claims 4-8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160179701 (Eddy et al) teaching translation-lookaside buffer (TLB), comprising: a plurality of entries, wherein each entry of the plurality of entries is configured to hold an address translation and a valid bit vector, wherein each bit of the valid bit vector indicates, for a respective address translation context, the address translation is valid if set and invalid if clear.
US 20160344731 (Serebrin) Methods, systems, and apparatus, including computer programs encoded on computer storage media, for generating signed addresses, the methods including receiving a plurality of first requests, each first request for a physical address and including a virtual address, determining, by the component, a first physical address using the virtual address, generating a first signature for the first physical address.
US 20170271011 (Sasao) teaching content addressable memory including plural index generators, an output unit, and a controller, the plural index generators generating a signature of an input vector using plural hash functions, and to generate index corresponding to the input vector by searching registered information for a registered vector based on the signature.

A. Pajuelo, A. Gonzalez and M. Valero, "Speculative dynamic vectorization," Proceedings 29th Annual International Symposium on Computer Architecture, 2002, pp. 271-280.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136